Order entered April 25, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00525-CV

                    IN RE ANDREW DAVID MALONE, JR., Relator

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. F-86-95910-QN

                                         ORDER
       Based on the Court’s opinion of today’s date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   LANA MYERS
                                                          JUSTICE